562 N.W.2d 685 (1997)
In re Petition for Reinstatement to the Practice of Law of Alfred Milton STANBURY.
No. CX-96-859.
Supreme Court of Minnesota.
May 14, 1997.

ORDER
WHEREAS, on April 3, 1997, this court suspended respondent from the practice of law for a period of 30 days, effective 14 days from the date of the opinion; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement set forth in this court's April 3, 1997, opinion; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner's reinstatement to the practice of law effective May 16, 1997,
IT IS HEREBY ORDERED that petitioner is reinstated to the practice of law in the State of Minnesota effective May 16, 1997, subject to petitioner's successful completion of the professional responsibility portion of the state bar examination by April 3, 1998.
             BY THE COURT:
            /s/ Alan C. Page
                Alan C. Page
                Associate Justice